Bussell, C. J.,
concurring specially. At the former appearance of this ease (Rabun &c. Co. v. Heyward, 163 Ga. 398, supra) I dissented from the judgment of reversal. For the same reasons that then influenced me, I concur in the judgment in this case. Under the circumstances disclosed by the record, the Babun Mineral Company, after having received the benefits of the entire payment of $20,000 awarded in the condemnation of this tract of land, should be estopped. The present judgment of affirmance is based *330upon a different principle. I express no opinion at this time (and. withhold my judgment) upon the question as to whether the exercise of the right of condemnation may preclude a landowner from proceeding against his grantor for breach of warranty of title, due to a deficiency in the land which the grantor conveyed by warranty deed.